DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the ground(s) that the technical feature is a special technical feature as the instant SEQ ID No. 1-3 and 4-6 are specifically detect the deletion of a CDKN2A gene copy and they have unexpected technical effects (p 5-6).  .  This is not found persuasive because the requirement only requires the technical feature is recited, and based upon the breadth of the claimed Fodor teaches such technical feature. The limitation of specifically complementary is interpreted as having nucleotide structure that will hybridize.  As Fodor teaches sequences that would be identical and complementary hybridize it would read on the recited technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are pending. Claims 1-2 and 7-9 are withdrawn as being drawn to a nonelected inventive group.
An action on the merits for Claims 3-6 is set forth below. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See p. 6 first paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 are indefinite over the phrase “the conserved region sequence of the common deleted region chr9: 21970277-21985225, hg19 of human CDKN2A”.  The claims appear to be attempting to require a specific sequence, however, it is not clear the metes and bounds of the structure.  It is not clear if the claim is attempting to require the entirety of the deleted region or if a particular range in the deleted region would be considered “the” conserved region.  Further, the deletion appears to be encompassing structural regions from hg19, however, it is not clear which version of hg19 is being recited.  As such the range recited is not clear as it is not clear which nucleotides would be particularly encompassed.  Therefore the metes and bounds are unclear as it is not clear which structures are required.  
Claims 3-6 are indefinite over the use of a set of primer pair and probe.  In particular it is not clear based upon the claims if it’s a use for the preparation of a reagent or a kit or if the use is some other unrecited steps.  
Claims 4-5 are indefinite over the phrase “sequences shown in”.  This phrase is not clear as it is unclear the structures that are required.  The phrase is not defined in the specification and as such it is not clear if the claims are intending that the sequences comprise the seq ids, consist of the seq id, or encompass a fragment there of.  As such the metes and bounds of the claims are unclear.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the use claims do not purport to claim a process, machine, manufacture or composition of matter.  
Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Although a claim should be interpreted in light of the specification, limitations contained in the specification should not be read into the claims and as such one cannot rely on the specificiaotn to impart limitations.  Therefore the claims do not recite any steps for the use and therefore it is unclear the metes and bounds of the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalgo et al. (Clinical Cancer Research 1997 Vol 57 p. 5336-5347). 
The claims are indefinite over the deletion target region and the structures of the primers and probes (see 35 USC 112b) and as such the claims are being interpreted based upon the breadth of the claims.  However, it is noted that should the target region be defined by particular sequences (such as comprising the specific sequences of SEQ ID NO. 1-3) it would overcome the instant rejections.
With regard to claim 3, Gonzalgo et al. teaches primers pairs and probes that detect common deleted regions of chromosome 9 (p. 5337 2nd column RTPCR).  
With regard to claim 4, the primer and probes of Gonzalgo et al. would encompass at least two nucleotide of SEQ ID NO. 1-3 and therefore it would encompass oligonucleotide sequence “shown in”. 
With regard to claim 5, Gonzalgo et al. teaches primers and probes that encompass at least two nucleotides of SEQ ID NO. 4-6 to the considered region of GAPDH (p. 5337 2nd column RT-PCR).  
With regard to claim 6, Gonzalogo et al. teaches a method in which a single volume was used for detection (p 5337 2nd column RTPCR). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/Primary Examiner, Art Unit 1634